Determination of the respondent, New York City Police Department, dated November 14, 1989, which revoked petitioner’s pistol license, is unanimously confirmed, the petition denied and the proceeding, brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Jacqueline W. Silbermann, J.], entered on or about August 15, 1990), dismissed, without costs.
On September 21, 1987 petitioner was arrested for possessing 21 stolen shopping carts. At the time of the arrest, petitioner was the holder of a pistol license, authorizing him to carry a .38 caliber revolver.
Thereafter, as a result of an administrative hearing, a Hearing Officer found the petitioner’s testimony of how he acquired possession of those shopping carts to be not credible and evasive, and we have held that issues of credibility are for the Hearing Officer to resolve. Based upon the Hearing Officer’s finding that petitioner’s testimony about the circumstances of the arrest of September 21, 1987 was not credible, we further find that there was a rational basis for the respondent’s determination to revoke his pistol license (Sewell v City of New York, 182 AD2d 469, 473).
We have considered the other contentions of petitioner, and find them to be without merit. Concur — Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.